Citation Nr: 1641005	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-19 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an increased rating in excess of 10 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2012 substantive appeal, the Veteran requested a hearing before the Board.  Once the case was certified to the Board, it was noted that the Veteran had not been scheduled for a hearing and it was not clear from the record whether his hearing request had been withdrawn.  On September 7, 2016, the Veteran's representative contacted him by telephone to inquire as to whether he still wished to provide testimony at a hearing.  He asked to be scheduled for a videoconference hearing at the earliest possible date.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015).  In light of the above, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures. The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




